DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 12/13/21. Applicants have elected with traverse Group I (claims 1-8, 9 and 16), drawn to an antibody or antigen-binding fragment thereof that specifically binds to a- toxin of Staphylococcal aureus; a pharmaceutical composition and a kit). In addition, Applicants have provisionally elected SEQ ID NOs: 1, 3, 7, 10, 14 and 16, drawn to 25A1 antibody. 
Applicants assert that the pending claims are sufficiently related such that there would not be a serious search and examination burden and do not warrant a species restriction. Contrary to Applicants assertion although the antibodies are related they are structurally distinct. In addition, α-toxin of Staphylococcal aureus may be inhibited by methyl-beta-cyclodextrin as opposed to the antibodies of the instant invention.  Therefore, the restriction requirement is made FINAL.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.  Claims 1-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
            Claim 1 is drawn to an antibody or antigen-binding fragment thereof that specifically binds to an epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof; wherein the antibody or antigen-binding fragment thereof comprises complementarity determining regions (CDRs) of a heavy chain variable region and complementarity determining regions of a light chain variable region, wherein the complementarity determining regions of the heavy chain variable region comprise CDRH1, CDRH2 and CDRH3 regions, and the complementarity determining regions of the light chain variable region comprise CDRL1, CDRL2 and CDRL3 regions, and wherein: the CDRH1 region comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 2 or a substantially similar sequence thereof; the CDRH2 region comprises the amino acid sequence selected from the group consisting 
            The specification of the instant application teaches the CDR sequences (both heavy and light) of clones 25A1, 25A1o, 25E4, 25E12, 25H3, 25B7, 25G1, 25G4, 5H9 and N2F6 (Table 2). In addition, the Table 1 discloses the heavy and light chain variable regions of 25A1. Further, Tables 1 and 2 discloses characterization of 25A1 including the humanized sequences. The state of the art teaches antibodies able to recognize and bind to Staphylococcus proteins including but not limited to staphylocoagulase (SC) and von Willebrand factor-binding protein (vWbp) [0008, P.G. Pub No.20210079071, of record]. The teachings of the specification and the prior art do not adequately provide written description of an entire genus of an antibody or antigen-binding fragment thereof that specifically binds to an epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof comprising SEQ ID NO:1-30 or substantially similar sequences that of SEQ ID Nos:1-30.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claim are (i) a structural characteristic of an anti- antibody or antigen-binding fragment thereof that specifically binds to an epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof represented by the sequences listed in the claims 1-7 (Tables 1 and 2)  and (ii) a functional characteristic of binding to an epitope wherein the antibody binds .alpha.-toxin with KD ranging from 1 x 10-7 to 1 x10 -10 M.
There is no identification of any particular sequence or structure of the antibody that must be conserved in order to provide the required function of binding to an epitope containing substantially similar sequences that of SEQ ID Nos:1-30.  Thus, the claims epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof comprising SEQ ID NO:1-30 or substantially similar sequences that of SEQ ID Nos:1-30.
In this case, the specification fails to disclose and there is no art-recognized correlation between structure of the genus of an epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof comprising SEQ ID NO:1-30 or substantially similar sequences that of SEQ ID Nos:1-30. In other words, the specification does not teach the structure which results in an antibody with the claimed required characteristics. The descriptions of the antibody or antigen-binding fragment thereof that specifically binds to an epitope in alpha-toxin of Staphylococcal aureus or a fragment thereof; wherein the antibody or antigen-binding fragment thereof termed 25A1, 25A1o, 25E4, 25E12, 25H3, 25B7, 25G1, 25G4, 5H9 and N2F6 of the instant specification (Table 1 and 2), are not adequate written description of an entire genus of 
antibody or antigen-binding fragment thereof that specifically binds to an epitope in alpha-toxin of Staphylococcal aureus or a fragment thereof; wherein the antibody or antigen-binding fragment thereof. It is noted that although the specification discloses ten different antibody clones, the heavy chain and light chain CDR sequences among the clones disclosed are highly identical, if not 100% identical, to one another (see page Table 2).  For example, the heavy chain CDR1 amino acid sequences from clones 25A1, 25A1o, 25E4, 25E12, 25H3, 25B7 (SEQ ID NOs: 1) are 100% identical to each other (GYSFTDYNM).  Likewise, the light chain CDR2 amino acid sequences from clones 25A1, 25A1o, 25E4, 25E12, 25H3, 25B7, 25G1 and 25G4 (SEQ ID NO: 14) are Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).
 In the instant application, the skilled artisan cannot envision the detailed chemical structure of the antibodies an antibody or antigen-binding fragment thereof that specifically binds to an epitope in alpha-toxin of Staphylococcal aureus or a fragment thereof; wherein the antibody or antigen-binding fragment thereof of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. It is also noted that as in Amgen, instant claim 1 attempts to describe a genus of antibodies by describing something that is not an antibody, i.e. the epitope to which the antibody binds. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The antibody is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. teach that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion).  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same epitope or the larger genus of antibodies that bind to all of the epitopes sharing as little as a single amino acid residue 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only an antibody or antigen-binding fragment thereof that specifically binds to an epitope in .alpha.-toxin of Staphylococcal aureus or a fragment thereof; wherein the antibody or antigen-binding fragment thereof antibody that comprises the specific CDRs amino acid sequences as recited in claims 1 and 3-7 (or the respective heavy chain and light chain variable domain amino acid sequences), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).
Conclusion
5. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645